The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 7/5/22. Claims 10-29 are pending. 
Applicant’s election without traverse of Group 1, corresponding to new claims 10-24 in the reply filed on 7/5/22 is acknowledged. Thus claims 25-29 are withdrawn from further consideration being drawn to the nonelected invention. The restriction is made FINAL.
Applicant’s election of the following compound is acknowledged herewith:

    PNG
    media_image1.png
    104
    252
    media_image1.png
    Greyscale

Thus, additionally, claims 17-19 and 22-24 are hereby withdrawn from consideration being non-readable on the elected species. As a result of withdrawing claims 17-19 and 22-29, claims 10-16 and 20-21 are being examined in this Office Action.

	Priority
The applicant claims benefit as follows:

    PNG
    media_image2.png
    140
    442
    media_image2.png
    Greyscale


Claim Rejections – 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of the AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under AIA  35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Cho et al. (WO 2008069619).
The instant claims are drawn to a compound of Formula I.
Cho et al. teaches the following compound and pharmaceutical compositions, including its tautomer (page 13 second column, second to the last compound; page 14 last paragraph to page 15, first paragraph; claims 6-7). This compound reads on applicant’s claim 10 when R3 = substituted aryl group and R5 = C1 alkyl.
Cho et al.’s compound does NOT read on applicant’s elected species.

    PNG
    media_image3.png
    261
    777
    media_image3.png
    Greyscale

Therefore this claim is fully met.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 10-16 and 20-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of US 10807944.
The claims of US 10807944, which teach a compound of Formula I, and the instant application, which also teach a compound of Formula I, have an overlapping range or genus for the compounds of Formula I.
Although the conflicting claims are not absolutely identical, they are not patentably distinct from each other because it is obvious to one of ordinary skill in the art to choose the appropriate R groups for HDAC inhibitor activity.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
/CLINTON A BROOKS/Primary Examiner, Art Unit 1622